                 IN THE UNITED STATES DISTRICT COURT                   FILED
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION                              FEB 18 2020
                                                                      Clerk, U.S. District Court
                                                                        District Of Montana
  UNITED STATES OF AMERICA,                                                   MiMoula

                                                   CV 19-23- M-DLC
                      Plaintiff,

        vs.                                         ORDER

  WANDA JOYCE MURRAY and
  RONALD E. MOON, Individually and
  as Trustee(s) of the Moon Family
  Trust,

                      Defendants.
  WANDA JOYCE MURRAY,

                      Counterclaim
                      Plaintiff,

        vs.

  UNITED STATES OF AMERICA,

                      Counter-
                      defendant.

      Following the preliminary pretrial conference on January 24, 2020, the

Court stayed discovery pending its ruling on the jurisdictional issue presented in

this case. (Doc. 41.) In other words, the Court must decide whether it has subject

matter jurisdiction over the counterclaims before it can turn to the merits. The

Government foreshadowed potential arguments that the Court does not have



                                        -1-
subject matter jurisdiction in its proposed case management plan. There, it

contended that the Court lacks subject matter jurisdiction under the Federal Tort

Claims Act, the Tucker Act, or by way of the fact that the defendants no longer

own the property at issue. (Doc. 38.)

      Now, Defendant and Counterclaim Plaintiff Wanda Joyce Murray

("Murray") files an opposed motion to lift the discovery stay. (Doc. 45.) In

support of her motion, Murray states that she seeks relevant information contained

in Wetland Reserve Program's administrative files as they relate to two adjoining

property owners. (Id. at 2.) Her motion puts the cart before the horse. Once the

Court rules on the jurisdictional issue following full briefing by the parties (see

Doc. 41 ), it will reopen discovery if appropriate.

      Accordingly, IT IS ORDERED that the motion (Doc. 45) is DENIED.
                        ~
      DATED this ~        day of February, 2020.




                                                Dana L. Christensen, Chief Judge
                                                United States District Court




                                          -2-
